Case: 19-2030     Document: 31     Page: 1    Filed: 03/27/2020




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

   NANYA TECHNOLOGY CORPORATION, NANYA
    TECHNOLOGY CORPORATION DELAWARE,
   NANYA TECHNOLOGY CORPORATION U.S.A.,
                 Appellants

                              v.

     LONE STAR SILICON INNOVATIONS, LLC,
                    Appellee
             ______________________

                         2019-2030
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00062.
                  ______________________

     Before LOURIE, SCHALL, and CHEN, Circuit Judges.
 PER CURIAM.
                          ORDER
     Nanya Technology Corporation, Nanya Technology
 Corporation Delaware, and Nanya Technology Corporation
 U.S.A. (collectively, “Nanya”) petitioned for inter partes re-
 view of claims 1, 2, 5-7, and 10 of U.S. Patent 6,388,330
 (the “’330 patent”) owned by Lone Star Silicon Innovations,
 LLC. After that review, the Patent Trial and Appeal Board
Case: 19-2030    Document: 31     Page: 2    Filed: 03/27/2020




 2     NANYA TECHNOLOGY CORPORATION     v. LONE STAR SILICON
                                                INNOVATIONS


 (“the Board”) held that claims 1, 5-6, and 10 are unpatent-
 able but that Nanya failed to meet its burden to show that
 claims 2 and 7 are unpatentable. Nanya Tech. Corp. v.
 Lone Star Silicon Innovations, LLC, No. IPR2018-00062
 (PTAB March 25, 2019). Nanya appeals the Board’s deci-
 sion with respect to claims 2 and 7.
     In a separate appeal, we recently affirmed a decision of
 the Board holding claims 2 and 7 of the same ’330 patent
 unpatentable. Lone Star Silicon Innovations, LLC v.
 Iancu, No. 19-1669 (Fed. Cir. Mar. 25, 2020).
     IT IS ORDERED THAT:
     Accordingly, this appeal is dismissed as moot in light
 of our affirmance in Lone Star Silicon Innovations, LLC v.
 Iancu, No. 19-1669 (Fed. Cir. Mar. 25, 2020), which invali-
 dated all of the claims at issue in this appeal.
     Each party shall bear its own costs.


                                 FOR THE COURT

        March 27, 2020           /s/ Peter R. Marksteiner
            Date                 Peter R. Marksteiner
                                 Clerk of Court